ORDER
WILKINS, Circuit Judge.
The United States Supreme Court has vacated the judgment and remanded this case. In obedience to the mandate of the Supreme Court we hereby remand the case to the Eastern District of Virginia for further proceedings consistent with the Supreme Court’s decision. In light of the Court’s holding in Rumsfeld v. Padilla, — U.S. -, 124 S.Ct. 2711, 159 L.Ed.2d 513 (2004), we note that any motion with respect to the issue of venue may be addressed to the district court.
Entered at the direction of Chief Judge Wilkins, with the concurrence of Judge Wilkinson and Judge Traxler.